[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
The defendant's Motion for Protective Order and Motion to Quash Subpoena duces tecum dated June 28, 2001 is granted to this limited extent:
  1. The deposition shall proceed no later than September 14, 2001. This will give the defendants an opportunity to obtain separate counsel.
  2. Any claims relating to the privilege against self-incrimination shall be interposed at the time of deposition and the defendants may exercise this right at that time. Questions that are non-privileged shall be responded to. It is premature for the Court to impose sanctions.
  3. The documents that are subject to each of the CT Page 10438 subpoenas duces tecum dated June 21, 2001, that are not the subject of the privilege against self-incrimination shall be produced. Any documents as to which there is dispute shall be submitted to the court for in-camera review subsequent to the desposition and for further order of the Court.
OWENS, J.